Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The following references were considered but excluded as art as they name the same inventor as the current application and were published less than one year prior to this application’s earliest priority date:
KR 2018038642 A
KR 2017141107 A
KR 2017141103 A
KR 2017141098 A
KR 2017141097 A
KR 2017141094 A
KR 20170141107 A
KR 20170141103 A
KR 20170141098 A
KR 20170141097 A
KR 20170141094 A
DE 102017109555 A1
DE 102017109555 A1
Applicant should promptly note and disclose any art, cited in the rejections below or not, related to the claimed components of the instant claims that has a common inventor or is otherwise owned by the applicant to expedite prosecution.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0004] of the specification, .  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
"s.  
“pentane diacid” may have been intended to be written as “pentanedioic acid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a solder paste which comprises both (a) a solder composition and (b) a soldering flux, wherein the soldering flux portion comprises six different categories of materials. The maximum percentage claimed for the materials within the soldering flux, in total, is 73%. 
Claims 2 and 3 recite the limitation “The solder paste of claim 1, comprising” and then goes on to provide a further limitation for the percentage of scandium and yttrium respectively. This is unclear whether this percentage is intended to be a further limitation of the solder composition outlined in claim 1 or it is supposed to outline the concentration of scandium or yttrium in the overall solder paste. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Li (KR2018-0056104 with provided Espacenet machine translation) hereinafter Li. 
As to claim 1, Li discloses a solder paste containing a lead-free solder composition comprising 0.02 to 6 wt% of antimony, 0.03 to 3 wt% of copper, 0.03 to 8 wt% of bismuth, 42 
While it is unclear what makes up the unclaimed 23% of the flux, see 112(b) rejection above, for the purposes of applying prior art Li’s disclosure of where the soldering flux contains 25 to 32 wt% of rosin, 5 to 7 wt% of a mixture of pentane diacid and 2-fluorobenoic acid as the organic acid activator, 0.2 to 0.5 wt% of an alkylphenol polyoxyethylene as a surfactant, 0.7 to 0.8 wt% of 1-octyl alcohol as a defoaming agent, 0.5 to 0.7 wt% of hydroquinone as a stabilizer, and 20 to 32 wt% of glycol mono-alkyl-based solvent (Li, abstract) will be interpreted as meeting the claim limitations as they match the amounts claimed. 

As to claims 2 and 3, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above. For the purposes of applying prior art, Li’s disclosure of a solder paste comprising 1.2 to 1.4% scandium (Li, claim 2) and a solder paste comprising 1.4 to 1.8 % yttrium (Li, claim 3) will be interpreted as meeting these claim limitations as the language perfectly matches the claims.

As to claim 4, Li disclose where the solidus temperature of the lead-free solder composition ranges from 120 to 135 °C (Li, claim 4). 

As to claim 5, Li discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (Li, claim 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (KR20180065583A with provided Espacenet machine translation) hereinafter Lin in view of Huang (US PG Pub. 2017/0266764) hereinafter Huang.
As to claims 1 and 3, Lin discloses a solder paste containing a lead-free solder composition and soldering flux where the lead-free solder composition comprises 0.02-6 wt% of stibium, 0.03-3 wt% of copper, 0.03-8 wt% of bismuth, 55- 68 wt% of indium, and 0.3-8 wt% 
However, Lin does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang relates to a lead free solder composition comprising 0.02% to 6% by weight stibium, 0.03% to 3% by weight copper, 0.03% to 8% by weight bismuth, 42% to 70% by weight indium, 0.3% to 8% by weight silver, 5% to 11% by weight magnesium, 0.8% to 1.6% by weight scandium, 0.7% to 2.0% by weight yttrium, and 10% to 45% by weight tin (Huang, claim 1). Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). Huang further teaches that the solder composition has a solidus temperature in a range from 120 to 135°C (Huang claim 4). 
As both Lin and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang for the cerium in the composition disclosed Lin thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in Lin due to the similarity of the compositions (See MPEP 2141 (III)). 

As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above. Lin does not explicitly disclose where the solder paste comprises 1.2 – 1.4 % by weight scandium. 
Lin does disclose where the solder composition comprises 0.3-1.45 wt% of scandium.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in Lin. 

As to claim 4, Lin discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (Lin, claim 4).

As to claim 5, Lin discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (Lin, claim 5). 

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (KR20180042593A with provided Espacenet machine translation) hereinafter the ‘593 patent in view of Huang.
As to claims 1 and 3, the ‘593 patent discloses a solder paste contains a lead-free solder composition and soldering flux where the lead-free solder composition comprises 0.02-6 wt% of antimony, 0.03-3 wt% of copper, 0.03-8 wt% of bismuth, 45-65 wt% of indium, 0.3-8 wt% of silver, 5-11 wt% of magnesium, 0.6-1.2 wt% of scandium, 0.8-2.7 wt% of zirconium, and 10-
 
However, ‘593 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘593 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang for the cerium in the composition disclosed ‘593 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in Lin due to the similarity of the compositions (See MPEP 2141 (III)). 


The ‘593 patent does disclose where the solder composition comprises 0.6-1.2 wt% of scandium (‘593 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘593 patent. 

As to claim 4, the ‘593 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (‘593 patent, claim 4).

As to claim 5, the ‘593 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (‘593 patent, claim 5). 

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (KR20180043484A with provided Espacenet machine translation) hereinafter the ‘484 patent in view of Huang. 
As to claims 1 and 3, the ‘484 patent discloses a solder paste contains a lead-free solder composition and soldering flux where the lead-free solder composition comprises 0.02-6 wt% of stibium, 0.03-3 wt% of copper, 0.03-8 wt% of bismuth, 42-70 wt% of indium, 0.3-8 wt% of silver, 5-11 wt% of magnesium, 0.8-1.65 wt% of scandium, 0.7-2.4 wt% of rhodium, and 10-45 
 
However, ‘484 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘484 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang for the cerium in the composition disclosed ‘484 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in ‘484 patent due to the similarity of the compositions (See MPEP 2141 (III)). 


The ‘484 patent does disclose where the solder composition comprises 0.8-1.65 wt% of scandium (‘484 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘484 patent. 

As to claim 4, the ‘484 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (‘484 patent, claim 4).

As to claim 5, the ‘484 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (‘484 patent, claim 5). 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (KR20180054090A with provided Espacenet machine translation) hereinafter the ‘090 patent in view of Huang.
As to claims 1 and 3, the ‘090 patent discloses a solder paste containing a lead-free solder composition and soldering flux, wherein the lead-free solder composition comprising: 0.02-6 wt% of antimony(stibium), 0.03-3 wt% of copper, 0.03-8 wt% of bismuth, 30-65 wt% of indium, 0.3-8 wt% of silver, 5-11 wt% of magnesium, 0.3-1.45 wt% of scandium, 0.4-1.1 

However, ‘090 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘090 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed ‘090 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in ‘090 patent due to the similarity of the compositions (See MPEP 2141 (III)). 

As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above.  ‘090 patent does not explicitly disclose where the solder paste comprises 1.2 – 1.4 % by weight scandium. 

The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘090 patent. 

As to claim 4, the ‘090 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (‘090 patent, claim 4).

As to claim 5, the ‘090 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (‘090 patent, claim 5). 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (KR20180067090A with provided Espacenet machine translation) hereinafter Liu in view of Huang.
As to claims 1 and 3, Liu discloses a solder paste containing a lead-free solder composition and soldering flux where the lead-free solder composition comprises 0.02-6 wt% of antimony, 0.03 wt%-3 wt% of copper, 0.03-8 wt% of bismuth, 55-75 wt% of indium, 0.3-8 wt% of silver, 5-11 wt% of magnesium, 0.2-1.65 wt% of scandium, 0.2-2.4 wt% of ruthenium, and 10-45 wt% of tin and while it is unclear what makes up the unclaimed 23% of the flux, see 112(b) rejection above, for the purposes of applying prior art Liu’s disclosure of the soldering flux comprises 25-32 wt% of rosin, 5-7 wt% of a mixture of pentane diacid and 2-fluorobenzoic 
However, Liu does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both Liu and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in Liu thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in Liu due to the similarity of the compositions (See MPEP 2141 (III)). 

As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above. Liu’s disclosure of 1.2 to 1.4% scandium (Liu, claim 2) will be interpreted as meeting the claim limitation as it matches the words of the claim exactly. 

As to claim 4, Liu discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (Liu, claim 4).

. 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (KR20180067089A with provided Espacenet machine translation) hereinafter the ‘089 patent in view of Huang.
As to claims 1 and 3, the ‘089 patent discloses a solder paste containing a lead-free solder composition and soldering flux where the lead-free solder composition comprises 0.02-6 wt% of antimony, 0.03 wt%-3 wt% of copper, 0.03-8 wt% of bismuth, 35-65 wt% of indium, 0.3-8 wt% of silver, 5-11 wt% of magnesium, 0.3-2.2 wt% of scandium, 0.3-1.6 wt% of molybdenum, and 10-45 wt% of tin and while it is unclear what makes up the unclaimed 23% of the flux, see 112(b) rejection above, for the purposes of applying prior art the ‘089 patent’s disclosure of the soldering flux comprises 25-32 wt% of rosin, 5-7 wt% of a mixture of pentane diacid and 2-fluorobenzoic acid as an organic acid activator, 0.2-0.5 wt% of alkylphenol polyoxyethylene as a surfactant, 0.7-0.8 wt% of 1-octyl alcohol as an antifoaming agent, 0.5-0.7 wt% of hydroquinone as a stabilizer, and 20-32 wt% of a monoalkylpropylene glycol-based solvent (‘089 patent, abstract) will be interpreted as meeting the claim limitations as these all anticipate or overlap the claimed ranges (See MPEP 2144.05(I)).
However, the ‘089 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 


As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above.  ‘089 patent does not explicitly disclose where the solder paste comprises 1.2 – 1.4 % by weight scandium. 
The ‘089 patent does disclose where the solder composition comprises 0.3-2.2 wt% of scandium (‘089 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘089 patent. 

As to claim 4, the ‘089 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (‘089 patent, claim 4).

As to claim 5, the ‘089 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (‘089 patent, claim 5).

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (KR20180065607A with provided Espacenet machine translation) hereinafter Shen in view of Huang.
As to claims 1 and 3, Shen discloses a solder paste containing a lead-free solder composition and soldering flux where the lead-free solder composition comprises 0.02-6 wt% of antimony, 0.03 wt%-3 wt% of copper, 0.03-8 wt% of bismuth, 50-75 wt% of indium, 0.3-8 wt% of silver, 5-11 wt% of magnesium, 0.1-1.55 wt% of scandium, 0.3-1.4 wt% of iridium, and 10-45 wt% of tin and while it is unclear what makes up the unclaimed 23% of the flux, see 112(b) rejection above, for the purposes of applying prior art Shen’s disclosure of the soldering flux comprises 25-32 wt% of rosin, 5-7 wt% of a mixture of pentane diacid and 2-fluorobenzoic acid as an organic acid activator, 0.2-0.5 wt% of alkylphenol polyoxyethylene as a surfactant, 0.7-0.8 wt% of 1-octyl alcohol as an antifoaming agent, 0.5-0.7 wt% of hydroquinone as a stabilizer, and 20-32 wt% of a monoalkylpropylene glycol-based solvent (Shen, abstract) will be interpreted as meeting the claim limitations as these all anticipate or overlap the claimed ranges (See MPEP 2144.05(I)).
However, Shen does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both Shen and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in Shen thereby engaging in 

As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above.  Shen does not explicitly disclose where the solder paste comprises 1.2 – 1.4 % by weight scandium. 
Shen does disclose where the solder composition comprises 0.1-1.55 wt% of scandium (Shen, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in Shen. 

As to claim 4, Shen discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (Shen, claim 4).

As to claim 5, Shen discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (Shen, claim 5).
 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (KR20180045301A with provided Espacenet machine translation) hereinafter the ‘301 patent in view of Huang.

However, the ‘301 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘301 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in the ‘301 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and 

As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above.  The ‘301 patent does not explicitly disclose where the solder paste comprises 1.2 – 1.4 % by weight scandium. 
The ‘301 patent does disclose where the solder composition comprises 0.2 to 1.45 weight percent of Sc (the ‘301 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘301 patent. 

As to claim 4, the ‘301 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (‘the ‘301 patent, claim 4).

As to claim 5, the ‘301 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (the ‘301 patent, claim 5).

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (DE102016122899A1 with provided Espacenet machine translation) hereinafter Zhao in view of Huang.

However, Zhao does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both Zhao and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in Zhao thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in Zhao due to the similarity of the compositions (See MPEP 2141 (III)). 

As to claim 2, it is unclear what the concentration of these claims is based upon, see 112(b) rejection above.  Zhao does not explicitly disclose where the solder paste comprises 1.2 – 1.4 % by weight scandium. 
Zhao does disclose where the solder composition comprises 0.6 to 1.2% by weight scandium (Zhao, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in Zhao. 

As to claim 4, Zhao discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (Zhao, claim 4).

As to claim 5, Zhao discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (Zhao, claim 5).

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (DE102016122897A1 with provided Espacenet machine translation) hereinafter the ‘897 patent in view of Huang.
As to claims 1 and 3, the ‘897 patent discloses a solder paste consisting of a lead-free solder composition and a soldering flux, the lead-free solder composition being 0.02 to 6% by weight stibium, 0.03 to 3% by weight copper, 0.03 to 8% by weight Bismuth, 40 to 60% by 
However, the ‘897 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘897 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in the ‘897 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in the ‘897 patent due to the similarity of the compositions (See MPEP 2141 (III)). 


The ‘897 patent does disclose where the solder composition comprises 0.1 to 2.5% by weight scandium (the ‘897 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘897 patent. 

As to claim 4, the ‘897 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (the ‘897 patent, claim 4).

As to claim 5, the ‘897 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (the ‘897 patent, claim 5).

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (DE102016122896A1 with provided Espacenet machine translation) hereinafter the ‘896 patent in view of Huang.
As to claims 1 and 3, the ‘896 patent discloses a solder paste consisting of a lead-free solder composition and a soldering flux, the lead-free solder composition being 0.02 to 6% by weight stibium, 0.03 to 3% by weight copper, 0.03 to 8% by weight Bismuth, 30 to 60% by weight indium, 0.3 to 8% by weight silver, 5 to 11% by weight magnesium, 0.1 to 2% by 
However, the ‘896 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘896 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in the ‘896 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in the ‘896 patent due to the similarity of the compositions (See MPEP 2141 (III)). 


The ‘896 patent does disclose where the solder composition comprises 0.1 to 2.0% by weight scandium (the ‘896 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘896 patent. 

As to claim 4, the ‘896 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (the ‘896 patent, claim 4).

As to claim 5, the ‘896 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (the ‘896 patent, claim 5).

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (DE102016122898A1 with provided Espacenet machine translation) hereinafter the ‘898 patent in view of Huang.
As to claims 1 and 3, the ‘898 patent discloses a solder paste consisting of a lead-free solder composition and a soldering flux, the lead-free solder composition being 0.02 to 6% by weight stibium, 0.03 to 3% by weight copper, 0.03 to 8% by weight Bismuth, 35 to 65% by weight indium, 0.3 to 8% by weight silver, 5 to 11% by weight magnesium, 0.3 to 2.2% by 
However, the ‘898 patent does not disclose where the solder composition contains 0.7% to 2.0% by weight yttrium. 
Huang discloses a similar composition, see above, and Huang also discloses where the scandium is 1.2 to 1.4% by weight (Huang, claim 2) as well as where the yttrium is 1.4 to 1.8% by weight (Huang, claim 3). 
As both the ‘898 patent and Huang relate to similar lead free solder compositions it would have been obvious to one of ordinary skill in the art at the time of filing to substitute 1.4 to 1.8% by weight yttrium as taught by Huang in the composition disclosed in the ‘898 patent thereby engaging in simple substitution of one known element for another to obtain predictable results as the solder disclosed in Huang would be readily expected to work with the flux and overall paste disclosed in the ‘898 patent due to the similarity of the compositions (See MPEP 2141 (III)). 


The ‘898 patent does disclose where the solder composition comprises 0.3 to 2.2% by weight scandium (the ‘898 patent, abstract).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for scandium would be obvious in light of the disclosed range in the ‘898 patent. 

As to claim 4, the ‘898 patent discloses where the solidus temperature of the solder composition is in the range of 120 to 135 °C (the ‘896 patent, claim 4).

As to claim 5, the ‘898 patent discloses wherein the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol (the ‘896 patent, claim 5).

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US PG Pub. 2005/0056687A1) hereinafter Matsumoto in view of Huang, Arita, Arora, Berlin, and Di. 
Arita et al. (US PG Pub. 2004/0129344A1) hereinafter Arita. 
Arora et al. (US PG Pub. 2001/0042775A1) hereinafter Arora. 
Berlin et al. Chemistry and Physics of Engineering Materials, Volume 1 - Modern Analytical Methodologies - 7.2.4 Stabilization of Monomers. (pp. 101). Taylor & Francis. (2016). Hereinafter Berlin.
Di (CN102909493A with provided Espacenet machine translation) hereinafter Di.
As to claims 1-4, Matsumoto discloses a thermosetting flux and solder paste where the flux can be used in the form of a solder paste while being mixed and kneaded with the non-lead type solder alloy powder (Matsumoto, abstract). Matsumoto discloses adding 5 to 50% by weight in the entire flux of rosin (Matsumoto, paragraph [0036]). Matsumoto discloses adding 0 to 10% by weight of the entire flux of an activation agent such as an amine organic acid salt (Matsumoto, paragraph [0043]). Matsumoto discloses that as the solvent, alcohols, ketones, esters, and aromatic solvents can be used and it is generally in the range of 0 to 40 % by weight of the entire flux (Matsumoto, paragraph [0044]). Matsumoto specifically discloses using propylene glycol monophenyl ether as a solvent (Matsumoto, paragraph [0044]). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for rosin, activator, and solvent would be obvious in light of the disclosed ranges in Matsumoto. 
Matsumoto does not explicitly disclose the claimed composition of the solder compound.
Matsumoto does discloses that the solder alloy to be used in the embodiment of the invention is not particularly limited if it is a solder non-lead type alloy and has proper characteristics as a solder and that the solder alloy can be selected from alloys of Sn, Ag, Cu, Zn, Bi, In, and Sb.

As Matsumoto invites the use of non-lead type alloys in its paste selected from ones using tin and indium and Huang discloses a lead free solder composition that meets these requirements, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the lead free solder composition taught in Huang into the solder paste disclosed in Matsumoto, thereby engaging in simple substitution of one known element for another to obtain predictable results (see MPEP 2141 (III)) as Matsumoto already envisages using these sorts of solder compositions that Huang discloses.
Matsumoto does not explicitly disclose where the activator is a mixture of pentane diacid and 2-Fluorobenzoic acid. 
Arita relates to a flux material comprising a rosin, activator, and solvent (Arita, claim 11). Arita teaches using an organic acid based activator including benzoic acids (which would encompass 2-Fluorobenzoic acid) as well as glutaric acid (i.e. pentanedioic acid) (Arita, paragraph [0119]). 
As Matsumoto already discloses using organic acids as an activator (Matsumoto, paragraph [0043]), it would have been obvious to one of ordinary skill in the art at the time of filing to substitute benzoic acid and glutaric acid as taught by Arita into the solder paste 
Matsumoto does not explicitly disclose where alkylphenol polyoxyethylene is used as a surface active agent.
Arita teaches using polyoxyethylene alkyl phenyl ether as a surfactant in the flux (Arita, paragraph [0128]). Arita discloses using 1 part by mass (i.e. 1%) of surfactant in the flux (Arita, paragraph [0497]).
As Matsumoto and Arita relate to similar flux compositions with rosin, activator, and solvents, it would have been obvious to one of ordinary skill in the art at the time of filing to add 1% of polyoxyethylene alkyl phenyl ether as a surfactant as taught by Arita into the solder paste disclosed by Matsumoto thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)). 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus there is a prima facie case that the current claimed ranges for surface active agent would be obvious in light of the disclosed amount in Arita.
Matsumoto does not explicitly disclose using hydroquinone as a stabilizer.
Arora relates to soldering fluxes using rosin (Arora, claim 5) in combination with an activating agent and water solvent (Arora, claim 1). Arora teaches that soldering flux can additionally comprise small amounts of ingredients that enhance various properties and do not materially affect the basic properties of the flux (Arora, paragraph [0023]). Arora teaches these ingredients include, but are not limited to, biocides, corrosion inhibitors, dyes, foaming agents, de-foaming agents and stabilizers (Arora, paragraph [0023]). Arora teaches aggregate concentration of these additional ingredients is generally less than 1% by weight of the flux and that the use of such ingredients is well known to those skilled in the art (Arora, paragraph [0023]).
Further, Berlin teaches that hydroquinone is widely used as a stabilizer for inhibiting polymerization and thereby stabilizing monomers and preventing spontaneous and undesirable polymerization processes (Berlin, pg. 101). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add hydroquinone as taught by Berlin in an amount of less than 1% by weight of the flux as taught by Arora into the solder paste disclosed by Matsumoto thereby stabilizing monomers and preventing spontaneous and undesirable polymerization processes (Berlin, pg. 101).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed hydroquinone would be obvious in light of the disclosed range in Berlin and Arora. 
Matsumoto does not explicitly disclose where the paste includes 0.7 – 0.8% 1-octyl alcohol as a defoaming agent.
Arora notes that de-foaming agents are commonly added to soldering fluxes (Arora, paragraph [0023]).
Di relates to a soldering flux which contains rosin, an organic acid activator, a surface active agent, a film-forming agent, a defoaming agent, a stabilizer, a corrosion inhibitor, a thixotropic agent, a hydrazine hydroxy carboxylic acid compound and an organic solvent (Di, abstract). Di teaches adding 0.1 to 0.5% octanol as defoamer (Di, claim 1). 


It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Therefore there is a prima facie case that the currently claimed range is obvious in view of Di as the disclosed range in Di for octanol is only 0.2% different from the currently claimed range and it would be expected to produce similar results. 
While it is unclear what makes up the unclaimed 23% of the flux, see 112(b) rejection above, for the purposes of applying prior art Matsumoto in view of Huang, Arita, Arora, Berlin, and Di will be interpreted as meeting the claim limitations as the combination discloses anticipating or overlapping amounts of the claimed components of the flux. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Matsumoto, Huang, Arita, Arora, Berlin, and Di as applied to claims 1-4 above, and further in view of Yamagame et al. (US PG Pub. 2015/0059928) hereinafter Yamagame.
As to claim 5, Matsumoto does not explicitly disclose where the monoalkyl propylene glycol solvent is butyl propylene triglycol or butyl propylene diglycol. 

Yamagame relates to a flux which contains an activator and a solvent and forms a paste by being mixed with a granular solder alloy where the solvent is a monoalkyl propylene glycol series (Yamagame, abstract). Yamagame teaches using a monoalkyl propylene glycol suppresses reactions between the organic acid activator and the solder alloy (Yamagame, paragraph [0021]; see also paragraph [0020] which discusses how the methyl groups suppress these reactions). Yamagame teaches that butyl propylene diglycol or butyl propylene triglycol are preferably used as the solvents as they have higher boiling points than mono-glycol and thus there is less possibility of a viscosity change of the solder paste (Yamagame, paragraph [0056]). 
As Matsumoto and Yamagame both relate to similar solder pastes, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute butyl propylene diglycol or butyl propylene triglycol as taught by Yamagame into the solvent of the solder paste disclosed in Matsumoto thereby reducing the possibility of a viscosity change in the solder paste (Yamagame, paragraph [0056]). This also constitutes simple substitution of known elements with predictable results (See MPEP 2141 (III)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733